DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6, 17-21 and 23-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claims 1, 17 and 21 of a method including: placing a wafer onto a chuck equipped with lift pins, wherein one or more of the lift pins incorporates thereon an integrated pressure sensor configured to measure a pressure exerted by the wafer, pressing the one or more lift pins against the wafer to measure a second pressure exerted by the wafer (claim 1); placing a wafer onto a chuck equipped with lift pins, wherein one or more of the lift pins incorporates thereon an integrated pressure sensor configured to measure a pressure exerted by the wafer; pressing the lift pins against the wafer to measure a second pressure exerted on the one or more lift pins by the wafer (claim 17); measuring, after processing the wafer, a second pressure exerted by the wafer, wherein measuring the first and second pressures comprises sensing pressures using one or more pressure sensors attached to corresponding lift pins (claim 21).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894           
/CALEB E HENRY/Primary Examiner, Art Unit 2894